Citation Nr: 9915801	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-19 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel

INTRODUCTION

The veteran had active service from July 1944 to August 1945.

This appeal arose from an RO's March 1998 notification to the 
veteran that a February 1953 RO rating decision, which denied 
the veteran's claim of service connection for hemorrhoids, 
could not be reopened without new and material evidence of 
service incurrence or aggravation.


FINDINGS OF FACT

1.  The February 1953 1970 RO denial of service connection 
for hemorrhoids, and notification thereof, was not followed 
by the veteran's submission of a notice of disagreement 
within one year of this decision. 

2.  The evidence introduced into the record since the RO's 
February 1953 decision either does not bear directly and 
substantially upon the specific matter under consideration 
and is either cumulative or redundant, or it is not by itself 
or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1953 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998).

2.  Evidence received since the February 1953 RO rating 
decision is not new and material, and the claim of service 
connection for hemorrhoids is not reopened.  38 U.S.C.A. 
§§5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 
20.1105 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed determination by the RO is final, and, except 
under limited circumstances not applicable here, is not 
subject to revision on the same factual basis, unless a 
notice of disagreement (NOD) is filed within one year from 
the date of notification of the RO determination.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103.  A prior final determination may be reopened upon 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108, 7105(c) (West 1991); see also Person v. Brown, 5 Vet. 
App. 449, 450 (1993) (failure to appeal an RO decision within 
the one-year period renders the decision final).  The Board 
does not have jurisdiction to consider a claim that is 
previously adjudicated unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
"Moreover, once the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1998).  
"New" evidence is evidence that is not "merely cumulative" 
of other evidence on the record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  

In Manio v. Derwinski, 1 Vet. App. 144, 145 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in claims involving a prior final denial, a 
two-step analysis must be performed when the veteran seeks to 
reopen a claim based on new evidence.  First, it must be 
determined whether the evidence is "new and material."  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Id; see also 
Evans v. Brown, 9 Vet. App. 273 (1996).    

Thereafter, while this case was pending before the Board, 
concurrent Court opinions in Winters v. West, 12 Vet. App. 
203 (1999) (en banc) and Elkins v. West, 12 Vet. App. 209) 
(en banc), essentially held that a recent decision in the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (1998), 
required the replacement of the two-step Manio test with a 
three-step test.  Thus, under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  


BACKGROUND

Service records report a period of active service from July 
1944 to August 20, 1945.

The veteran's original claim that was received on August 1945 
includes a reference to a service related operation to fix an 
abscess in her rectum. 

The veteran's July 1944 entrance examination reveals no 
pertinent abnormalities.

A July 1945 service medical record (SMR) entry reveals a 
history of peri-anal abscess - Chronic pelvic cellulitis - 
four years.  The related diagnosis included chronic 
inflammation, non-specific.  Thereafter, a July 1945 
operation report sets forth operative procedures for the 
excision of an peri-anal abscess in the veteran's rectum.

SMR progress notes from June 1945 to August 1945 reveals, in 
pertinent part, a July 1945 reference to drainage of peri-
anal abscess; a July 1945 notation of the veteran's 
complaints of pain in the perineum that resulted in diagnoses 
of cellulitis, suppurative, acute, right peri-anal region; a 
July 1945 indication that the peri-rectal incision was 
draining well and healing slowly, with no induration or 
tenderness; an August 1945 indication that the veteran was up 
and about, but still had some tenderness around the incision; 
an August 1945 indication that revealed a diagnosis of low-
grade cellulites, and that, in the event healing is not 
improved, it is recommended that the veteran be discharged 
with a Certificate of Disability for Discharge (CDD) because 
of chronic salpingitis, symptomatic; and an August 1945 
recommendation that the veteran appear before a CDD Board 
because of continued complaints of pelvic pain without 
relief, with diagnoses of salpingo-oophoritis, chronic, 
puerperal, non-suppurative.

A CDD, dated August 1945, reveals a recommended discharge as 
the veteran was no longer fit for military duty due to 
salpingo-oophoritis, chronic, puerperal, non-suppurative, 
cause undetermined, which was not incurred in authorized 
military activity.  Referenced historical SMR entries 
includes final diagnoses of (1) salpingo, oophoritis, 
puerperal, chronic, non-suppurative, non-venereal, cause 
undetermined; (2) abscess, peri-anal, suppurative, residuals 
of, cause undetermined; and (3) July 1945 excision of peri-
anal abscess, with pathological report of chronic, 
inflammation, non-specific.  The additional SMR entries 
reflect a forty-day period of hospitalization for these 
conditions, most of which addressed the final diagnoses of 
salpingo-oophoritis, chronic, puerperal, and non-suppurative.

Thereafter, RO rating decision of August 1945 established 
service connection for salpingo, oophoritis, puerperal, 
chronic, that was rated as moderate displacement of uterus.

The veteran underwent a November 1945 VA examination.  It was 
specifically noted that there was no visible scar or any 
other abnormality of the rectum.  Diagnosis was salpingo-
oophoritis, chronic.

The veteran underwent a December 1949 VA examination that 
included diagnoses of scar, abdomen and perineum, 
postoperative; and salpingo-oophoritis, right, chronic.  

A VA Hospital, Denver (VAMC), medical report reveals a period 
of hospitalization from June 23, 1952 to July 15, 1952.  
Pertinent background entries include the veteran's complaint 
of rectal discomfort and bleeding since 1945; the veteran's 
report of some type of rectal surgery, the nature of which 
the veteran could not recall; and the veteran's report of 
prolonged dyspepsia.  Penitent findings upon examination 
include a large skin tag at 5 o'clock, and moderate internal 
hemorrhoids at 9, 2, and 5 o'clock; no fissure or other 
pathology; no masses palpable; feces that was normal; and no 
blood on the glove.  The veteran had been admitted and worked 
up on the point of view of recurrent internal hemorrhoids.  A 
June 1952 sigmoidoscopy revealed no abnormalities, except for 
hemorrhoids.  Pelvic examination revealed an unremarkable 
cervix; the uterus retroflex was normal size, smooth and 
mobile.  A June 1952 hemorrhoidectomy, performed under spinal 
anesthesia, resulted in the removal of hemorrhoidal masses at 
2, 5, and 9 o'clock.  The veteran's hemorrhoidectomy wound 
progressed satisfactorily, with subsequent periodic digital 
dilatations, with normal sphincter size and tone.  Separate 
hematology tests revealed a hypochromic anemia.  The final 
diagnoses included hemorrhoids, internal and external, 
established June 24, 1952, treated, operated, improved; and 
anemia, hypochromic, moderate, etiology undetermined, 
established July 1952, treated, not operated, unchanged.

The RO's February 1953 rating decision denied the veteran's 
claim of service connection for hemorrhoids as the June-July 
1952 VAMC Denver hospitalization records did not indicate a 
relationship between hemorrhoids and the abscess excision 
during service.  The veteran was notified of this decision on 
February 1953, with reference to her representative and the 
enclosed VA Form 8-73.

The veteran submitted an undated letter to the Department of 
the Army, Office of the Adjutant General (AGO), wherein she 
referenced her June-July 1952 diagnoses of hemorrhoids and 
anemia; the RO's February 1953 letter; and her belief that 
she had hemorrhoids during service.

The AGO submitted a July 1953 letter to the veteran, which 
acknowledged receipt of her letter and their referral of her 
letter to the VA.

The RO's August 1953 letter to the veteran acknowledged 
receipt of her letter sent to the AGO; referenced the 
February 1953 RO rating decision and the bases thereof; and 
enclosed VA Form 9 for the purpose of filing an appeal.  The 
RO further noted that the veteran's right to appeal would 
expire on February 1954.

The AGO submitted additional SMR that were received on 
November 1953.  The records reference dental procedures; a 
July 1944 right thigh condition; a September 1944 lower 
abdomen complaint of aching that resulted in the veteran 
being excused from drill; an October 1944 complaint of right 
lower quadrant pain; and the June 1945 General Surgery for 
salpingo, oophoritis, puerperal, chronic, non-suppurative, 
non-venereal, cause undetermined; and abscess, peri-anal, 
acute, suppurative, residuals of, cause undetermined.

VAMC Long Beach treatment records, dated September 1953, 
references the veteran's 1952 hemorrhoidectomy and complaints 
of recent anal pains, with bleeding.  A sigmoidoscopy was 
negative to 22 centimeters.  The examiner's diagnoses 
included no disease found; and symptoms probably due to 
constipation.

VAMC Long Beach treatment record reveals a period of 
hospitalization from September 21, 1954 to October 1954; the 
veteran's complaints of a 8 year history of right lower 
quadrant pain, noting that a gynecologist found no definite 
evidence of disease but suspected chronic pelvic inflammatory 
disease, which the veteran was service connected for this 
condition.  Penitent examination findings included a flat and 
soft abdomen, with no abnormal masses; slightly tender cecum 
palpable in the right lower quadrant, with scar; pelvic 
examination of the uterus was found to be anterior, with a 
questionable left adnexal tender mass and the right adnexa 
was normal.  The final diagnoses included residual symptoms 
due to acute diffuse inflammation of the internal female 
genital organs, organism not known.  The examiner noted that 
this condition was service connected, and essentially 
unchanged.

The veteran underwent a June 1960 VA examination that was 
referable to her service connected disorders.

Coincident with a requested re-evaluation of her service 
connected disorder, the veteran's May1973 statement also 
included a request for service connection for recurring 
hemorrhoids which began in service.  She referenced a 1945 
hospitalization for this condition, and a 1953 
hospitalization at the VAMC Denver.  The veteran noted that 
she received treatment as needed at an identified private 
facility for the past twenty years.  Note: The Board observes 
that Dr. Waldon, the identified private examiner, submitted a 
June 1960 letter that referred to the veteran's treatment for 
chronic salpingitis since November 1958.

The RO's May 1973 letter to the veteran referenced their 
prior determinations and notifications relative to 
hemorrhoids lacking a relationship to service, and that 
reconsideration was not warranted without new and material 
evidence tending to show that hemorrhoids was noted, treated, 
or claimed in service.

The RO's August 1973 rating determination noted that new and 
material evidence to reopen the veteran's claim of service 
connection for hemorrhoids had not been submitted.

The RO submitted a July 1975 letter to the veteran pertaining 
to the veteran's additional July 1975 claim of service 
connection for hemorrhoids.

During August 1975, the RO received VA treatment records from 
the veteran, which included records of treatment and 
diagnoses during 1973, 1974, and 1975, all of which referred 
to treatment and, or, diagnoses associated with cervical 
conization and curettage hysterectomy.

The veteran was informed of the continued denial of his claim 
of service connection for hemorrhoids by RO letter of 
September 1975.

In response to the veteran's January 1998 claim of service 
connection for hemorrhoids, the RO submitted a March 1998 
letter that referenced the finality of the February 1953 
rating decision absent the submission of new and material 
evidence to reopen.  

Thereafter, additional VA treatment records provided by the 
veteran referenced treatment on August 1975, August 1995, 
February-March 1996, September-November 1996, April-May 1997, 
August-December 1997, and January 1998.  There are no 
references to treatments, diagnoses or complaints that are 
referable to hemorrhoids.

The veteran provided sworn testimony at a Board of Veterans' 
Appeals VideoConference Hearing in May 1999.  The veteran's 
representative stated that the veteran's reference to service 
records relative to the excision of an peri-anal abscess in 
1945 also included a diagnosis of internal hemorrhoids.  See 
Board VideoConference Hearing Transcript (BVT) at 4.  The 
veteran stated that she was treated for hemorrhoids at many 
different clinics; and was initially diagnosed with 
hemorrhoids during 1947 or 1948.  BVT at 4-5.  At service 
discharge she received treatment at Wadsworth and had surgery 
during 1953 at the VAMC Denver location.  BVT at 5-6.  The 
veteran stated that all of her treatment was provided a 
VAMCs, and received no treatment for hemorrhoids outside of 
the VA.  BVT at 6.  The veteran was not sure if she received 
treatment for hemorrhoids at Fitzsimmons at service 
discharge; in 1951 she came to Los Angeles, but was going to 
the VAMC Denver location.  The veteran stated that during 
recent visits to VAMC she tells physicians about her 
hemorrhoids but does not allow them to touch it; including at 
the VAMC Long Beach.  BVT at 9.
 

ANALYSIS

The Board notes that, until recently, case law of the Court 
of Appeals for Veterans Claims (Court) mandated that the 
third question to be resolved in the first step of the Manio 
analysis was whether, in light of all the evidence of record, 
there is a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
Colvin, supra, at 174; see Evans, supra, at 283.  However, as 
previously stated, the Hodge decision changed the controlling 
law and the Colvin test has been replaced by less restrictive 
standard which places emphasis upon the language of 38 C.F.R. 
§ 3.156(a).  That provision only requires that the newly 
submitted evidence "bear [] directly and substantially upon 
the specific matter under consideration... [and] be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Winters v. West, supra. 

Thus, consistent with Winters v. West, supra and 38 C.F.R. 
§ 3.156(a), at the time of the RO February 1953 rating 
decision the evidence consisted of service medical records 
that revealed no treatment or diagnoses referable to 
hemorrhoids, including a July 1945 excision of a peri-anal 
abscess and treatment for other disorders; VA examinations in 
1945 and 1949 that failed to demonstrate the presence of 
hemorrhoids or residuals of hemorrhoids; VAMC records of a 
June to July 1952 hospitalization for a hemorrhoidectomy and 
the veteran's lay statements.  Consequently, the veteran's 
claim of service connection for hemorrhoids was denied as 
there was no medically indicated relationship demonstrated 
between the veteran's abscess excision during service and 
hemorrhoidectomy procedure for diagnosed hemorrhoids in June 
1952, approximately seven years following service discharge. 

Thereafter, the evidence added to the record included 
additional service medical records; VAMC records of treatment 
during 1953 and 1954, which include the veteran's complaints 
of a hemorrhoid condition; a June 1960 VA examination; VAMC 
records of additional treatment during 1995, 1996, 1997 and 
1998; sworn testimony provided at a May 1999 VideoConference 
hearing; and additional lay assertions provided by the 
veteran. 

Having reviewed the entire record, the Board finds that, 
consistent with Winters v. West, supra and 38 C.F.R. 
§ 3.156(a), the additional evidence of record following the 
February 1953 RO rating decision either is not material, as 
it pertains to unrelated disabilities or is cumulative or 
duplicative, as the evidence refers to the 1952 diagnosis of 
hemorrhoids and related hemorrhoidectomy that is not 
demonstrative of service incurrence or aggravation.  The 
Board further observes that VA medical providers, as early as 
September 1953, and more definitely during the veteran's 
September to October 1954 hospitalization, suggest that the 
veteran's hemorrhoidal complaints of pain are probably due to 
constipation, and, or, are related to her unrelated service-
connected disorders.  Thus, the veteran's lay assertions, and 
the medical evidence of record, are not demonstrative of 
competent medical diagnoses or medical opinion linking the 
excision of peri-anal abscess during service, or any other 
event in service, to the 1952 diagnosis of hemorrhoids and 
related hemorrhoidectomy following service discharge.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. 
Brown, 6 Vet. App. 465 (1994); Lathan V. Brown, 7 Vet. App. 
359 (1995); and Espiritu, v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, new and material evidence has not been 
presented to reopen the veteran's claim of service connection 
for hemorrhoids.  See 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a).




ORDER

New and material evidence to reopen a claim of service 
connection for hemorrhoids has not been submitted.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

